                                                   Case 3:18-cv-05546-EMC Document 105 Filed 02/15/19 Page 1 of 2



                                             1   Michael A. Geibelson (SBN 179970)
                                                 MGeibelson@RobinsKaplan.com
                                             2   Aaron M. Sheanin (SBN 214472)
                                                 ASheanin@RobinsKaplan.com
                                             3   Tai S. Milder (SBN 267070)
                                                 TMilder@RobinsKaplan.com
                                             4   ROBINS KAPLAN LLP
                                                 2440 W El Camino Real, Suite 100
                                             5   Mountain View, CA 94040
                                                 Telephone:     (650) 784-4040
                                             6   Facsimile:     (650) 784-4041

                                             7   Attorneys for Plaintiff and the Proposed Classes

                                             8                                 UNITED STATES DISTRICT COURT
                                             9                               NORTHERN DISTRICT OF CALIFORNIA
                                                                                    SAN FRANCISCO DIVISION
                                            10   DIVA LIMOUSINE, LTD., individually           Case No. 3:18-cv-05546-EMC
                                                 and on behalf of all others similarly
R OBINS K APLAN LLP




                                            11   situated,                                    NOTICE OF WITHDRAWAL OF
            A TTORNEYS A T L AW




                                                                                              COUNSEL
                                            12
                          M OUNTAIN V IEW




                                                                    Plaintiff,
                                                                                              Date:       April 11, 2019
                                            13   v.                                           Time:       1:30 p.m.
                                                                                              Judge:      Edward M. Chen
                                            14   UBER TECHNOLOGIES, INC., et al.,
                                            15                     Defendants.
                                            16
                                                        Pursuant to Civil L.R. 11-5, Plaintiff Diva Limousine, Ltd. (“Plaintiff”) hereby moves the
                                            17

                                            18   Court for an order to permit its current counsel, Tai S. Milder of Robins Kaplan LLP, to withdraw

                                            19   as counsel of record. Plaintiff and Robins Kaplan LLP consent to such withdrawal of counsel.

                                            20          Accordingly, Plaintiff respectfully requests that the Court enter an order reflecting this
                                            21   change, and that all necessary changes be made to the Court’s records and ECF, and that all future
                                            22
                                                 communications regarding this case be directed to the following:
                                            23
                                                         Aaron M. Sheanin                           Michael A. Geibelson
                                            24           Robins Kaplan LLP                          Robins Kaplan LLP
                                                         2440 W El Camino Real                      2049 Century Park East
                                            25
                                                         Suite 100                                  Suite 3400
                                            26           Mountain View, CA 94040                    Los Angeles, CA 90067
                                                         Tel: 650-784-4040                          Tel: 310-552-0130
                                            27           Fax: 650-784-4041                          Fax: 310-229-5800
                                                         Email: asheanin@robinskaplan.com           Email: mgeibelson@robinskaplan.com
                                            28
                                                                                                                 NOTICE OF WITHDRAWAL OF COUNSEL
                                                                                                                          CASE NO. 3:18-CV-05546-EMC
                                                  Case 3:18-cv-05546-EMC Document 105 Filed 02/15/19 Page 2 of 2



                                             1

                                             2
                                                 DATED: February 15, 2019               ROBINS KAPLAN LLP
                                             3

                                             4                                          By: /s/ Tai S. Milder
                                                                                        Tai S. Milder
                                             5                                          Email: tmilder@robinskaplan.com
                                                                                        2440 W El Camino Real, Ste. 100
                                             6                                          Mountain View, CA 94040
                                                                                        Telephone: (650) 784-4040
                                             7                                          Facsimile: (650) 784-4041
                                             8                                              Attorneys for Plaintiff
                                             9

                                            10
R OBINS K APLAN LLP




                                            11
                                                       IT IS SO ORDERED.
            A TTORNEYS A T L AW




                                            12
                          M OUNTAIN V IEW




                                            13         Dated this______ day of________________, 2019
                                            14

                                            15

                                            16                                                 ______________________________
                                                                                               Hon. Judge Edward M. Chen
                                            17                                                 United States District Judge
                                            18

                                            19

                                            20

                                            21

                                            22

                                            23

                                            24

                                            25

                                            26

                                            27

                                            28
                                                                                                          NOTICE OF WITHDRAWAL OF COUNSEL
                                                                                         -1-                       CASE NO. 3:18-CV-05546-EMC
